


Exhibit 10.01

 

FORM OF CITIGROUP 2014 CAP/DCAP AGREEMENT

 

Citigroup Inc.

Capital Accumulation Program/Deferred Cash Award Plan Award Agreement

Summary

 

Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
awards summarized below pursuant to the terms of the Discretionary Incentive and
Retention Award Plan, as amended and restated effective as of January 1, 2014
(“DIRAP”). The terms, conditions and restrictions of your awards are contained
in this Award Agreement, including the attached Terms and Conditions (together,
the “Agreement”). Deferred stock and restricted stock awards are granted under
the 2014 Capital Accumulation Program (“CAP”), and these CAP awards are
summarized, along with additional information, in the 2014 Capital Accumulation
Program prospectus dated February 18, 2014, and any applicable prospectus
supplements (together, the “Prospectus”).  These deferred stock and restricted
stock awards are made pursuant to the Citigroup 2009 Stock Incentive Plan, as
amended and restated April 24, 2013, and as it may be further amended from time
to time (the “Stock Incentive Plan”). Deferred cash awards are granted under the
Deferred Cash Award Plan, as amended and restated effective as of January 1,
2014 (“DCAP”), and are summarized, along with additional information, in the
2014 Deferred Cash Award Plan brochure dated February 18, 2014 (the “Brochure”).

 

For the awards to be effective, you must [accept][sign] below [and return this
page of the Agreement]. If you do not formally accept the terms and conditions
of these awards within the time period prescribed by Citigroup, the awards
summarized below will be withdrawn and canceled.

 

Summary of Participant’s 2014 Capital Accumulation Program Stock Award (the
“Stock Award”)

 

Award date

 

February 18, 2014

Award vehicle

 

[Deferred][Restricted] stock

Number of shares

 

[       ]

Vesting dates (and percentage vesting)

 

January 20, 2015 (25%)
January 20, 2016 (25%)
January 20, 2017 (25%)
January 20, 2018 (25%)(1)

Reference Business (for Performance Vesting Condition in Section 2(a))

 

[      ](2)

Length of sale restriction in Section 2(d) (if applicable)

 

[       ]

 

Summary of Participant’s 2014 Deferred Cash Award (the “Deferred Cash Award”)

 

Award date

 

February 18, 2014

Principal amount

 

[     ]

Notional interest rate (compounded annually)

 

4.20%

Vesting dates (and percentage vesting)

 

January 20, 2015 (25%)
January 20, 2016 (25%)
January 20, 2017 (25%)
January 20, 2018 (25%)(1)

Length of hold-back period in Section 2(d) (if applicable)

 

[        ]

 

Acceptance and Agreement by Participant. I hereby accept the awards described
above, and agree to be bound by the terms, conditions, and restrictions of such
awards as set forth in this Agreement (which includes the attached Terms and
Conditions), the Stock Incentive Plan or the DCAP, as applicable (acknowledging
hereby that I have read and that I understand such documents), and Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs.  This Agreement will control in the
event of a conflict between this Agreement and the Prospectus, the Brochure, or
the policies. In the event of a conflict between this Agreement and the Stock
Incentive Plan and/or the DCAP, the Stock Incentive Plan or the DCAP, as
applicable, will control.

 

CITIGROUP INC.

 

PARTICIPANT’S [SIGNATURE][ACCEPTANCE]:

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

Name:

 

[Title]

 

GEID:

 

--------------------------------------------------------------------------------

(1)  Pro-rata vesting on the first three anniversaries of the Award date
(subject to post-vesting retention requirements) is applicable for Code Staff in
the United Kingdom or Identified Staff in the European Union, or elsewhere, as
contemplated by local regulations.

(2) Such publicly reported business segment as described in Section 2(a) hereof.

 

--------------------------------------------------------------------------------


 

CITIGROUP INC.

2014 CAP/DCAP AWARD AGREEMENT

TERMS AND CONDITIONS

 

The Terms and Conditions below constitute part of this Agreement and relate to
the Awards described on the preceding Summary page.  The Stock Award and the
Deferred Cash Award are together referred to as the “Awards” and each, an
“Award.” All references to an Award in the Agreement will include dividend
equivalents accrued thereon (in the case of a Stock Award) or any and any
notional interest accrued thereon (in the case of a Deferred Cash Award). Except
as otherwise provided herein, the “Company” means Citigroup and its consolidated
subsidiaries.  The “Committee” means the Personnel and Compensation Committee of
the Citigroup Board of Directors or any person having delegated authority from
the Committee over the administration of awards granted under the Stock
Incentive Plan and DCAP.

 

1. Participant Acknowledgements.  By accepting the Awards, Participant
acknowledges that:

 

(a)                                 He or she has read and understands the
Prospectus and the Brochure and these Terms and Conditions.  Participant
acknowledges that the official language of these documents is English, and that
unofficial translations of program documents to a language Participant
understands have been made available to Participant upon request to aid his or
her understanding of the official English-language versions.

 

(b)                                 Participant understands that the Awards and
all other incentive awards are entirely discretionary. Participant acknowledges
that, absent a prior written agreement to the contrary, he or she has no right
to receive the Awards, or any incentive award, that receipt of an Award or any
other incentive award is neither an indication nor a guarantee that an incentive
award of any type or amount will be made in the future, and that the Company is
free to change its practices and policies regarding incentive awards at any time
in its sole discretion.

 

(c)                                  Because the Awards are intended to promote
employee retention, among other interests, the Awards will be canceled in
accordance with the terms of this Agreement if vesting conditions set forth
herein are not satisfied or if a clawback provision is applied.

 

(d)                                 Any actual, anticipated, or estimated
financial benefit to Participant from the Awards (or any other incentive award)
is not and will not be deemed to be a normal or an integral part of
Participant’s regular or expected salary or compensation from employment for any
purpose. Participant hereby agrees that neither the Awards nor any amounts
payable in respect of the Awards will be considered when calculating any
statutory, common law or other employment-related payment to Participant,
including any severance, resignation, termination, redundancy, end-of-service,
bonus, long-service awards, pension, superannuation or retirement or welfare or
similar payments, benefits or entitlements.

 

(e)                                  The value that may be realized from a Stock
Award, if any, is contingent and depends on the future market price of Citigroup
stock, among other factors. Equity awards are intended to promote stock
ownership and to align employees’ interests with those of stockholders. Any
monetary value assigned to a Stock Award in any communication is contingent,
hypothetical, and for illustrative purposes only and does not express or imply
any promise or intent by the Company to deliver, directly or indirectly, any
certain or determinable cash value to Participant.

 

(f)                                   A Deferred Cash Award is an unsecured
general obligation of Citigroup and, until paid in accordance with its terms, is
subject to the claims of Citigroup’s creditors. The currency in which
Participant’s Deferred Cash Award is denominated and/or paid and any required
tax withholding and reporting will be in accordance with Citigroup’s policies,
as in effect from time to time, relating to the administration of Citigroup’s
incentive compensation programs.

 

2. Vesting Conditions and Transfer Restrictions.  Vesting of any Award is
conditioned on Participant’s continuous employment with the Company up to and
including the scheduled vesting date, unless otherwise provided in this
Agreement. If the conditions to vesting as set forth in the Agreement are not
satisfied as of the applicable vesting date(s) (including circumstances in which
vesting occurs after termination of employment), unvested shares in a Stock
Award and/or the unvested portion of the Deferred Cash Award will be subject to
cancellation as set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Performance Vesting Condition Applicable to
Stock Awards.

 

(i)                                     Each scheduled vesting of each portion
of Participant’s Stock Award will be subject to the following condition (a
“Performance Vesting Condition”). If Participant’s Reference Business indicated
on the Stock Award Summary on page 1 of this Agreement (the “Reference
Business”) experiences a Pre-Tax Loss for the calendar year immediately
preceding a vesting date (the “Performance Year”), the portion of the Stock
Award that is scheduled to vest on such vesting date will be reduced by a
percentage, determined as (1) the absolute value of the Pre-Tax Loss experienced
by the Reference Business for such Performance Year, divided by (2) the absolute
value of the highest Pre-Tax Profit experienced by the Reference Business for
the three calendar years prior to the applicable Performance Year (such
three-year period being the “Measurement Period”). The amount of “Pre-Tax
Profit” (or “Pre-Tax Loss”) for each relevant calendar year is the amount of
income (loss) from continuing operations before income taxes of the applicable
Reference Business as shown in the Quarterly Financial Data Supplement for the
quarter ended December 31 for each such year, and which were furnished as
exhibits on Forms 8-K filed by Citigroup with the United States Securities and
Exchange Commission.  Notwithstanding the foregoing, in the event of any Pre-Tax
Loss, there will be a minimum 20% reduction of the amount otherwise scheduled to
vest.

 

(ii)                                  If the absolute value of the Pre-Tax Loss
experienced by Participant’s Reference Business for the applicable Performance
Year equals or exceeds the absolute value of the highest calendar year Pre-Tax
Profit of the Reference Business during the Measurement Period, the entire
portion of the Stock Award that was scheduled to vest immediately following the
Performance Year will be canceled.

 

(iii)                               Participant’s Reference Business is selected
by the Committee, in its sole discretion, among the following business units
with separate public financial statement reporting: Citigroup, Global Consumer
Banking (“GCB”), Transaction Services (“TS”), and Securities and Banking
(“S&B”).  In appropriate cases, the Committee may provide in the Stock Award
Summary that Participant’s Reference Business is attributed on a percentage
basis to more than one of the four units, or is a Reference Business other than
Citigroup, GCB, TS, or S&B.

 

(iv)                              The Performance Vesting Condition described in
this section 2(a) and other terms of the Award do not change during the deferral
period of the Award, regardless of the Participant’s status as an active or
terminated employee or other change in employment status, except for
Participant’s death. The Reference Business and the Performance Vesting
Condition are not modified solely because Participant transfers employment
within the Company or terminates employment with the Company.

 

(b)                                 Performance Vesting Condition and Clawback
Applicable to Deferred Cash Awards.

 

(i)                                     Participant’s Deferred Cash Award will
be subject to the following condition (also a “Performance Vesting Condition”). 
The Committee may cancel all or a portion of an unvested Deferred Cash Award if
it determines, in its sole discretion, that the Participant has had significant
responsibility for a material adverse outcome for Citigroup or any of its
businesses or functions.  The Committee has the exclusive discretionary
authority to determine and define “significant responsibility” and “material
adverse outcome” and all other undefined terms in this Agreement.

 

(ii) Participant’s Deferred Cash Award will be subject to the following clawback
condition (“the General Clawback”).  The Committee may cancel all or a portion
of an unvested Deferred Cash Award if it determines, in its sole discretion,
that (1) Participant engaged in behavior constituting misconduct or exercised
materially imprudent judgment that caused harm to any of the Company’s business
operations, or that resulted or could result in regulatory sanctions (whether or
not formalized), (2) failed to supervise or monitor individuals engaging in, or
failed to properly escalate behavior constituting, misconduct (whether or not
gross misconduct) in accordance with the Company’s policies regarding the
reporting of misconduct, or who exercised materially imprudent judgment that
caused harm to any of the Company’s

 

3

--------------------------------------------------------------------------------


 

business operations, or (3) failed to supervise or monitor individuals engaging
in, or properly failed to escalate, behavior that resulted or could result in
regulatory sanctions (whether or not formalized).

 

(iii)                               The Performance Vesting Condition and
General Clawback described in this section 2(b) and other terms of the Award do
not change during the deferral period of the Award, regardless of the
Participant’s status as an active or terminated employee or other change in
employment status. This Performance Vesting Condition and General Clawback are
not modified solely because Participant transfers employment within the Company
or terminates employment with the Company.

 

(c)                                  Citi Clawback and EU Clawback.

 

(i)                                     Any unvested shares in a Stock Award
and/or any unvested portion of a Deferred Cash Award will be canceled or
forfeited if the Committee, in its sole discretion, determines that
(1) Participant received the Award based on materially inaccurate publicly
reported financial statements, (2) Participant knowingly engaged in providing
materially inaccurate information relating to publicly reported financial
statements, (3) Participant materially violated any risk limits established or
revised by senior management and/or risk management, or (4) Participant has
engaged in “gross misconduct” as defined in Section 3(f) hereof (the “Citi
Clawback”).

 

(ii)                                  In addition, if Participant has been
designated as “U.K. Code Staff” or “EU Identified Staff” (hereinafter,
“Identified Staff”) and the Committee determines (1) there is reasonable
evidence that Participant engaged in misconduct or committed material error, in
either case in connection with his or her employment, or (2) the Company or
Participant’s business unit has suffered a material downturn in its financial
performance or a material failure of risk management, the Committee in its sole
discretion may determine that any unvested shares in a Stock Award and/or the
unvested portion of a Deferred Cash Award will be canceled or that the number of
shares and/or the cash payment that is or may otherwise become distributable or
payable to Participant pursuant to this Agreement will be reduced (the “EU
Clawback”).

 

(d)                                 Sale Restriction/Hold-back Period Applicable
to Identified Staff.

 

(i)                                     Sale Restriction on Stock Award. If
Participant has been designated as Identified Staff, shares that vest pursuant
to this Agreement may not be sold or otherwise transferred until the end of the
period set forth in the Award Summary on page 1 of this Agreement that begins on
the applicable vesting date, or, if earlier, the date of Participant’s death.
Notwithstanding the foregoing, if the Company is required to withhold any tax
upon the vesting of such shares, the number of whole shares that are sufficient
to satisfy the minimum amount of tax that is required to be withheld will be so
withheld, but only to the extent permitted by applicable law, and in such case,
only the net, after-tax shares will be subject to the restriction on sale or
other transfer.  If Participant’s tax liability in connection with the vesting
of any shares subject to the Award exceeds the minimum statutory withholding
obligation of the Company, or if Participant is a participant in the Citigroup
Expatriate Program (an “Expatriate”) subject to hypothetical tax that exceeds
the minimum statutory withholding obligation of the Company (including, in each
case, if no withholding is required by applicable law), the Company may, in its
discretion, but only to the extent permitted by applicable law, release from
restriction a number of whole shares that, if sold at then current market
prices, as determined by the Company, will be sufficient to cover Participant’s
actual (or hypothetical) tax liability. To the extent the withholding or release
of sale-restricted shares for the purpose of funding tax (or hypothetical tax)
obligations is not permitted for any reason, Participant will be required to
fund payment of the amount due in cash. If Participant’s employment is
terminated pursuant to Section 3(f) of this Agreement, any shares that are
vested but undistributed pursuant to this Section 2(d)(i) as of Participant’s
termination date will be canceled.

 

(ii)                                  Hold-back Period on Deferred Cash Award.
If Participant has been designated as Identified Staff, each portion of a
Deferred Cash Award that vests pursuant to this Agreement will not be payable to
the Participant until the end of the period set forth in the Award Summary on
page 1 of this Agreement that begins on the applicable vesting date, or, if
earlier, the date of Participant’s death. Notional interest will continue to
accrue until such Award is payable.  Notwithstanding the foregoing, if the

 

4

--------------------------------------------------------------------------------


 

Company is required to withhold any tax upon the vesting of a portion of the
Deferred Cash Award, the Company will withhold from the vested portion of the
Deferred Cash Award to the extent permitted by applicable law, and the net
after-tax amount will be payable when the vested installment is paid. If
Participant’s tax liability exceeds the minimum statutory withholding obligation
of the Company, or if Participant is an Expatriate subject to hypothetical tax
that exceeds the minimum statutory withholding obligation of the Company
(including, in each case, if no withholding is required by applicable law),
Participant will be required to fund payment of the amount due in cash. If
Participant’s employment is terminated pursuant to Section 3(f) of this
Agreement, any portion of a Deferred Cash Award that is vested but unpaid
pursuant to this Section 2(d)(ii) as of Participant’s termination date will be
canceled.

 

(e)                                  Notional Interest on Deferred Cash Awards.
Participant acknowledges that the Deferred Cash Award does not provide for
actual interest payments but, if and when paid, includes an additional amount
calculated with reference to an interest rate. This notional interest on a
Deferred Cash Award will be calculated at the rate indicated in the Deferred
Cash Award Summary on page 1 of this Agreement.  The payment of a vested
installment of a Deferred Cash Award will include the accrued notional interest
on the value of the installment that vests after the Performance Vesting
Condition described in Section 2(b) is applied and all other conditions to
vesting are satisfied.

 

(f)                                   Additional Conditions.

 

(i)                                     Only whole shares of Citigroup stock may
be delivered when shares are distributable, and the Company will not be liable
to Participant with respect to canceled fractional shares or for payment in lieu
of fractional shares.

 

(ii)                                  All distributions of shares pursuant to
the Stock Award will be net of any shares withheld for taxes, and payments
pursuant to the Deferred Cash Award will be net of any amounts withheld for
taxes.

 

(iii)                               Once all applicable conditions to vesting
have been satisfied, vested Awards will be distributed as soon as
administratively practicable, except as may be provided elsewhere in this
Agreement.  Vesting and distribution or payment in each case are subject to
receipt of the information necessary to make required tax payments and
confirmation by Citigroup that all applicable conditions to vesting and
distribution or payment have been satisfied.

 

(iv)                              Notwithstanding anything in the Agreement to
the contrary, the Committee will suspend the vesting, payment, or distribution
of any Award pending an investigation into whether Participant has engaged in
conduct that would prevent an Award from vesting under the general vesting
conditions or Performance Vesting Conditions, or subject the Award to forfeiture
pursuant to the General, Citi or EU Clawbacks.  If the Committee finds that the
Participant has engaged in such conduct, the Committee’s determination to cancel
all or a portion of any Award will be effective as of the date the Participant
engaged in the conduct that gave rise to the cancellation or clawback, in the
Committee’s sole determination.  If it is subsequently determined that an Award
should not have been paid because Participant engaged in conduct giving rise to
a clawback, Participant will be obligated to return or repay to the Company the
value of any improperly vested amounts, and any amounts subject to a holdback
described in Section 2(d) will be canceled.

 

3. Termination of Employment and Other Changes in Status.  If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Awards will be affected as provided in this Section 3.  If
Participant’s employment with the Company terminates for any reason not
described below, the Awards will be canceled.

 

(a)                                 Voluntary Resignation.  If Participant
voluntarily terminates his or her employment with the Company and at such time
does not satisfy the conditions of Section 3(j), (k) or (l) below, vesting of
the Award will cease on the date Participant’s employment is so terminated; all
unvested Awards will be canceled and Participant will have no further rights of
any kind with respect to the Awards.  For purposes

 

5

--------------------------------------------------------------------------------


 

of this Agreement, a termination of employment by Participant that is claimed to
be a “constructive discharge” (or similar claim) will be treated as a voluntary
termination of employment.

 

(b)                                 Disability.  Awards will continue to vest on
schedule subject to all other provisions of this Agreement during Participant’s
approved disability leave pursuant to a Company disability policy.  If
Participant’s approved disability leave ends in a termination of Participant’s
employment by the Company because Participant can no longer perform the
essential elements of his or her job, unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement.

 

(c)                                  Approved Personal Leave of Absence
(Non-Statutory Leave).

 

(i)                                     Awards will continue to vest on schedule
subject to all other provisions of this Agreement during the first six months of
Participant’s personal leave of absence that was approved by management of
Participant’s business unit in accordance with the leave of absence policies
applicable to Participant (an “approved personal leave of absence”).  Unvested
Awards will be canceled as soon as the approved personal leave of absence has
exceeded six months, except as provided in paragraph (ii) below.

 

(ii)                                  If Participant’s employment terminates for
any reason during the first six months of an approved personal leave of absence,
the Awards will be treated as described in the applicable provision of this
Section 3. If Participant satisfies the conditions of Section 3(k) or (l) before
the approved personal leave of absence exceeds six months, unvested Awards will
continue to vest on schedule subject to Section 3(k) or (l), as applicable.

 

(d)                                 Statutory Leave of Absence. Unvested Awards
will continue to vest on schedule subject to all other provisions of this
Agreement during a leave of absence that is approved by management of
Participant’s business unit, is provided by applicable law and is taken in
accordance with such law and applicable Company policy (a “statutory leave of
absence”).  If Participant’s employment terminates for any reason specified
elsewhere in this Section 3 during a statutory leave of absence, the Awards will
be treated as described in the applicable provision of this Section 3. If
Participant satisfies the conditions of Section 3(k) or (l) during a statutory
leave of absence, unvested Awards will continue to vest on schedule, subject to
Section 3(k) or (l), as applicable. If a statutory leave of absence is followed
without interruption by an approved personal leave of absence, Participant will
be deemed to have voluntarily terminated his or her employment pursuant to
Section 3(a) (or Section 3(k) or (l), if applicable) on the date that the
combined leaves exceed six months.

 

(e)                                  Death.  If Participant’s employment
terminates by reason of Participant’s death, or if Participant dies following a
termination of his or her employment:

 

(i) Participant’s unvested Stock Award will vest upon Participant’s death and
become distributable to Participant’s estate as soon as practicable after the
Committee’s determination that the Citi Clawback, the EU Clawback or the
Performance Vesting Condition in Section 2(a) have not been triggered by
circumstances existing at the time of Participant’s death; and

 

(ii) the amount, if any, of Participant’s unvested Deferred Cash Award will vest
upon Participant’s death and will be paid to the Participant’s estate as soon as
practicable after the Committee’s determination that the General Clawback, the
Citi Clawback the EU Clawback or the Performance Vesting Condition in
Section 2(b) have not been triggered by circumstances existing at the time of
Participant’s death.

 

(f)                                   Involuntary Termination for Gross
Misconduct. If the Company terminates Participant’s employment because of
Participant’s “gross misconduct” (as defined below), vesting of the Awards will
cease on the date Participant’s employment is so terminated; unvested shares and
any vested but undistributed shares in a Stock Award, and/or the unvested
portion and any vested but unpaid portion of a Deferred Cash Award will be
canceled as of the date Participant’s employment is terminated and Participant
will have no further rights of any kind with respect to the Award.  For purposes
of this Agreement, “gross misconduct” means any conduct that is determined by
the Committee, in its sole

 

6

--------------------------------------------------------------------------------


 

discretion, (i) to be in competition during employment by the Company with the
Company’s business operations, (ii) to be in breach of any obligation that
Participant owes to the Company or Participant’s duty of loyalty to the Company,
(iii) to be materially injurious to the Company, or (iv) to otherwise constitute
gross misconduct.

 

(g)                                 Involuntary Termination Other than for Gross
Misconduct. If Participant’s employment is terminated by the Company
involuntarily other than for gross misconduct, including under a reduction in
force or job discontinuance program, unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement.

 

(h)                                 Transfer to Non-Participating Subsidiary. 
If Participant transfers to a subsidiary that is a member of the “controlled
group” of Citigroup (as defined below), unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement.  If Participant
transfers to a subsidiary that is not a member of the “controlled group” of
Citigroup (as defined below), the provisions of Section 3(g) will apply to the
Awards. For purposes of this Agreement, “controlled group” has the meaning set
forth in Treas. Reg. § 1.409A-1(h)(3).

 

(i)                                    Employing Company is Acquired by Another
Entity (Change in Control). If Participant is employed by a company or other
legal entity where the Company ceases to own at least 50% of the voting power or
value of the equity of the employing entity (hereinafter, a “change in
control”), unvested Awards will continue to vest on schedule subject to all
other provisions of this Agreement. In the event of a “Change of Control” (as
defined in the Stock Incentive Plan) of Citigroup, the Committee, in its sole
discretion may, subject only to the limitations specified in the Stock Incentive
Plan and in Sections 9, 12, and 13 14 of this Agreement, take any actions with
respect to awards (including the Awards) that are permitted by the Stock
Incentive Plan, including, but not limited to, making adjustments that it deems
necessary or appropriate to reflect the transaction, or causing awards to be
assumed, or new rights substituted therefor, by the surviving entity in such
transaction.

 

(j)                                    Voluntary Resignation to Pursue
Alternative Career.  If Participant has not met the conditions of
Section 3(k) or (l), and Participant voluntarily resigns from his or her
employment with the Company to work in a full-time paid career in government
service, for a bona fide charitable institution, or as a teacher at a bona fide
educational institution, and/or otherwise satisfies the alternative or
additional requirements (including written management approvals) that may be
imposed by then applicable guidelines adopted for the purposes of administering
this provision (an “alternative career”), unvested Awards will continue to vest
on schedule subject to all other provisions of this Agreement, provided that
Participant remains continuously employed in the alternative career (or a new
alternative career) until each scheduled vesting date, or until such earlier
date on which Section 3(e) applies. Vesting under this Section 3(j) will be
conditioned upon Participant providing by each subsequent vesting date, if
requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant vesting date,
unvested Awards will be canceled.

 

(k)                                 Satisfying the “Rule of 75.”  If Participant
has completed a number of full years of service with the Company that, when
added to his or her age, equals at least 75 (the “Rule of 75”), unvested Awards
will continue to vest on schedule subject to all other provisions of this
Agreement, provided that if Participant has voluntarily terminated his or her
employment, Participant is not, at any time up to and including each scheduled
vesting date (or until such earlier date on which Section 3(e) applies),
employed by a Significant Competitor of the Company (as defined in
Section 3(m) below).  Participant’s age and years of service will each be
rounded down to the nearest whole number when determining whether the Rule of 75
has been attained.

 

(l)                                    Satisfying the “Rule of 60.”  If
Participant does not satisfy the conditions of Section 3(k) above, but (i) is at
least age 50 and has completed at least five full years of service with the
Company and Participant’s age plus the number of full years of service with the
Company equals at least 60, or (ii) Participant is under age 50, but has
completed at least 20 full years of service with the Company and Participant’s
age plus the number of full years of service with the Company equals at least 60
(the “Rule

 

7

--------------------------------------------------------------------------------


 

of 60”), unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement, provided that if Participant has voluntarily
terminated his or her employment, Participant is not, at any time up to and
including each scheduled vesting date (or until such earlier date on which
Section 3(e) applies), employed by a Significant Competitor of the Company (as
defined in Section 3(m) below).  Participant’s age and years of service will
each be rounded down to the nearest whole number when determining whether the
Rule of 60 has been attained.

 

(m)                             Definition of “Significant Competitor;”
Certification of Compliance.

 

(i) For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and that may be updated by the Company from time to time in its
discretion.

 

(ii) Whenever an Award continues to vest pursuant to Section 3(k) or
(l) following a termination of employment, the vesting of the Award will be
conditioned upon Participant’s providing by each subsequent vesting date, if
requested by the Company, a written certification that Participant has not been
employed by a Significant Competitor in a form satisfactory to the Company. The
list of Significant Competitors in effect at the time Participant terminates
employment with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant vesting date, vesting of Awards
will cease as of the date that is immediately prior to the vesting date, the
Awards will be canceled, and Participant will have no further rights of any kind
with respect to the Awards.

 

(n)                                 Suspension of Employment.  If the Company
suspends a Participant’s employment (with or without pay) during an
investigation, then all vesting of any Award will likewise be suspended pending
the outcome of investigation.  If Participant’s employment terminates for any
reason during or after such investigation, then the termination of employment
will, for purposes of the Award and vesting related thereto, be effective as of
the date of the suspension.

 

4. Transferability.

 

(a)                                 Unvested Awards and vested and
sale-restricted or undistributed Awards may not be sold, pledged, hypothecated,
assigned, margined or otherwise transferred, other than by will or the laws of
descent and distribution, and no Award or interest or right therein will be
subject to the debts, contracts or engagements of Participant or his or her
successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy or divorce), and any attempted disposition
thereof will be null and void, of no effect, and not binding on the Company in
any way. Participant agrees that any purported transfer will be null and void,
and will constitute a breach of this Agreement causing damage to the Company for
which the remedy will be cancelation of the Award. During Participant’s
lifetime, all rights with respect to the Awards will be exercisable only by
Participant, and any and all payments in respect of the Awards will be to
Participant only. The Company will be under no obligation to entertain,
investigate, respect, preserve, protect or enforce any actual or purported
rights or interests asserted by any creditor of Participant or any other third
party in the Award, and Participant agrees to take all reasonable measures to
protect the Company against any such claims being asserted in respect of
Participant’s Awards and to reimburse the Company for any and all reasonable
expenses it incurs defending against or complying with any such third-party
claims if Participant could have reasonably acted to prevent such claims from
being asserted against the Company.

 

(b)                                 Citigroup may assign the legal obligation to
pay Participant’s Deferred Cash Award to Participant’s employer without the
consent of Participant.

 

5. Stockholder Rights; Dividend Equivalents.  If Participant is awarded deferred
stock, Participant will have no voting rights as a stockholder of Citigroup over
any shares subject to a Stock Award, unless and until the shares subject to the
Stock Award are vested. If Participant is awarded restricted stock, the Stock
Award will carry voting rights.  As the Stock Award is subject to the
Performance Vesting Condition,

 

8

--------------------------------------------------------------------------------


 

the Stock Award will accrue dividend equivalents during the vesting period,
which will be the same as dividends paid to record holders of shares of
outstanding Citigroup stock.  Such dividend equivalents will be paid, without
interest, if and when, and only to the extent that, the shares subject to the
Stock Award vest and are distributed to Participant. Dividends will be paid on
vested, sale-restricted shares after the Performance Vesting Condition has been
satisfied to the extent dividends are paid to record holders of shares of
outstanding Citigroup stock. Participant may trade in Citigroup shares and
employ personal hedging or pledging strategies with respect to vested and
unvested Stock Awards only as permitted under the Company’s trading policies and
applicable local law.

 

6. Right of Set Off.  Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Awards or any award under any award program
administered by Citigroup to offset any amounts paid by the Company to a third
party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; to satisfy any
obligation or debt that Participant owes the Company or its affiliates; or in
the event any award is canceled pursuant to its terms. The Company may not
retain such funds or securities and set off such obligations or liabilities, as
described above, until such time as they would otherwise be distributable to
Participant in accordance with the applicable award terms.

 

7. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Awards and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors. 
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.

 

8. Plan Administration.  The Stock Award described in this Agreement has been
granted subject to the terms of the Stock Incentive Plan, and the shares
deliverable to Participant in connection with a Stock Award will be from the
shares available for grant pursuant to the terms of the Stock Incentive Plan.
The Deferred Cash Award described in this Agreement has been granted subject to
the terms of the DCAP.  The Committee has the exclusive discretionary authority
to make findings of fact, conclusions, and determinations regarding the
interpretation of the Agreements or relevant Plan provisions or the
administration of the Awards (including but not limited to determining exchange
rates for Award settlement), and will have the exclusive and final authority to
determine all calculations of all Award amounts, including notional interest.
The Committee has the exclusive authority to establish administrative procedures
to implement the terms of the Award.  Any such procedure will be conclusive and
binding on Participant.

 

9. Adjustments to Awards.

 

(a)                                 Capital Structure.  In the event of any
change in Citigroup’s capital structure on account of (i) any extraordinary
dividend, stock dividend, stock split, reverse stock split or any similar equity
restructuring; or (ii) any combination or exchange of equity securities, merger,
consolidation, recapitalization, reorganization, divestiture or other
distribution (other than ordinary cash dividends) of assets to stockholders, or
any other similar event affecting Citigroup’s capital structure (a “Capital
Restructuring”), to the extent necessary to prevent the enlargement or
diminution of the rights of Participants, the Committee will make such
appropriate equitable adjustments as may be permitted by the terms of the Stock
Incentive Plan and applicable law, to the number or kind of shares subject to a
Stock Award.

 

(b)                                 Equitable Adjustments. In the event of a
Capital Restructuring, reorganization of a Reference Business, or change in
public reporting of a Reference Business (an “Event”), the Committee will adjust
Pre-Tax Profit, Pre-Tax Loss, Participant’s Reference Business and any related
provision of an Award in a manner consistent with such Event, which adjustment
will not require the consent of the affected Participants.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Modifications.  The Committee retains the
right to modify Participant’s Award if required to comply with applicable law,
regulation, or regulatory guidance (including applicable tax law) without
Participant’s prior consent.  Citigroup will furnish or make available to
Participant a written notice of any modification through a prospectus supplement
or otherwise, which notice will specify the effective date of such
modification.  Any other adverse modification not elsewhere described in this
Agreement will not be effective without Participant’s written consent.

 

(d)                                 Adverse Consequences.  Neither the Committee
nor Citigroup will be liable to Participant for any additional personal tax or
other adverse consequences of any adjustments that are made (or not made) to an
Award.

 

10. Taxes and Tax Residency Status.

 

(a)                                 Compliance. By accepting the Awards,
Participant agrees to pay all applicable taxes (or hypothetical tax, if
Participant is subject to tax equalization or tax protection pursuant to a
Citigroup Expatriate policy) and to file all required tax returns in all
jurisdictions where Participant is subject to tax and/or an income tax filing
requirement. The Award will be subject to cancellation if Participant fails to
make any such required payment.  To assist Citigroup in achieving full
compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
or her income tax residency status and the number and location of travel and
workdays outside of his or her country of income tax residency from the date of
the Awards until the vesting of the Awards and the subsequent sale of any shares
received in connection with a Stock Award. Participant also agrees to provide,
upon request, complete and accurate information about his or her tax residency
status to Citigroup during such periods, and confirmation of his or her status
as a (i) U.S. citizen, (ii) holder of a U.S. green card, or (iii) citizen or
legal resident of a country other than the U.S. Participant will be responsible
for any tax due, including penalties and interest, arising from any misstatement
by Participant regarding such information.

 

(b)                                 Stock Awards. To the extent the Company is
required to withhold tax in any jurisdiction upon the vesting of the a Stock
Award or at such times as otherwise may be required in connection with a Stock
Award, Participant acknowledges that the Company may (but is not required to)
provide Participant alternative methods of paying the Company the minimum amount
due to the appropriate tax authorities (or to the Company, in the case of
hypothetical tax for employees covered under the Citi Expatriate Policy), as
determined by the Company. If no method of tax withholding is specified at or
prior to the time any tax (or hypothetical tax) is due on a Stock Award, or if
Participant does not make a timely election, the Company will withhold a
sufficient number of shares from the vested shares that are distributable to
Participant to fund only the minimum amount of tax that is required by law to be
withheld, but only if such shares have vested pursuant to the terms of this
Agreement. If Participant is a current or former Citigroup Expatriate subject to
tax equalization, Participant agrees to promptly pay to the Company, in cash (or
by any other means acceptable to the Company), the excess of the amount of
hypothetical tax due over the minimum amount of actual tax that is required by
law to be withheld with respect to a Stock Award. Participant agrees that the
Company, in its discretion, may require that some or all of the tax (or
hypothetical tax) withholding obligations in connection with the Stock Award or
any other equity award must be satisfied in cash only, that timely payment of
such amounts when due will be considered a condition to vesting of the Stock
Award (or other subject equity award), and that if the required amounts are not
timely remitted to the Company, the Stock Award (or other subject equity award)
will be canceled. Whenever withholding in shares is permitted or mandated by the
Company, the number of shares to be withheld will be based on the fair market
value of the shares on the date they are withheld, as determined by the Company.
Whenever the payment of required withholding tax (or hypothetical tax) in cash
is permitted or mandated by the Company and provision for timely payment of such
amounts by Participant has not been made, instead of canceling an equity award
(as provided above), the Company, in its sole discretion, may sell on behalf of
Participant, at Participant’s market risk and expense, the number of shares
subject to the award that at the market sale price obtainable for the shares on
or as soon as practicable after the due date for the tax (or hypothetical tax)
owed by Participant, will produce sufficient proceeds to satisfy Participant’s
tax (or hypothetical tax) obligation, and remit such proceeds to the appropriate
tax authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant’s obligation to the Company); any remaining sales
proceeds, after deduction for commissions

 

10

--------------------------------------------------------------------------------


 

and other reasonable and customary expenses, and any remaining shares (if
otherwise distributable to Participant) will be delivered to Participant.

 

(c)                                  Deferred Cash Awards. To the extent the
Company is required to withhold tax in any jurisdiction upon the vesting of a
Deferred Cash Award or at such times as otherwise may be required in connection
with a Deferred Cash Award, the Company will withhold from the vested portion of
the Award to the extent permitted by applicable law, or withhold hypothetical
tax pursuant to the Citigroup Expatriate Policy, and Participant will be paid
the after-tax amount.  If a tax the Company is required to withhold is due prior
to vesting or prior to the expiration of a hold-back period and withholding is
prohibited by applicable law or regulatory guidance, Participant will be
required to pay the amount of the applicable tax due to the Company.  The Award
will be subject to cancelation if Participant fails to make any such required
tax payment in cash.

 

(d)                                 Executive Performance Plan. Any Award to a
participant in the 2011 Executive Performance Plan (the “EPP”) will be granted
subject to the terms of the EPP, including any aggregate annual maximum award
limit set forth therein.

 

11. Entire Agreement; No Right to Employment.  The Stock Incentive Plan, the
DCAP and this Agreement constitute the entire understanding between the Company
and Participant regarding the Awards and supersede all previous written, oral,
or implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company, unless
Participant is otherwise officially notified in writing.  Nothing contained
herein or in any incentive plan or program documents will confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.

 

12. Compliance with Regulatory Requirements.  The Awards are subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.

 

13. Section 409A and Section 457A Compliance.

 

(a)                                 Tax Liability. Participant understands that
as a result of Section 409A and/or Section 457A of the Code, if Participant is a
U.S. taxpayer he or she could be subject to adverse tax consequences if the
Award or the plans and program documents are not administered in accordance with
the requirements of Section 409A or Section 457A. Participant further
understands that if Participant is a U.S. taxpayer, and an Award is considered
to be a “nonqualified deferred compensation plan” and Participant’s employer is
considered to be a “nonqualified entity” (as such terms are defined in
Section 409A and/or Section 457A of the Code), Participant could be subject to
accelerated income recognition or other adverse tax consequences with respect to
all or a portion of the Award if Citigroup fails to modify the Awards. However,
Participant acknowledges that there is no guarantee that the Awards, or any
amendment or modification thereto, will successfully avoid unintended tax
consequences to Participant and that the Company does not accept any liability
therefor.

 

(b)                                 Specified Employees. If an Award is subject
to Section 409A of the Code, this Agreement may not be amended, nor may the
Award be administered, to provide for any distribution of shares or any payment
of a Deferred Cash Award to occur upon any event that would constitute a
“separation from service” (within the meaning of Section 409A of the Code) if
Participant is a “specified employee” (within the meaning of Treas. Reg. §
1.409A-1(i)(1)) at the time of such Participant’s “separation from service,”
unless it is provided that the distribution or payment will not be made until
the date which is six months from such “separation from service,” or, if
earlier, the date of Participant’s death and that during such six-month deferral
period, Participant will not be entitled to interest, notional interest,
dividends, dividend equivalents, or any compensation for any loss in market
value or otherwise which occurs with respect to the Award during such deferral
period.

 

11

--------------------------------------------------------------------------------


 

14. Arbitration; Conflict; Governing Law; Severability.

 

(a)                                 Arbitration. Any disputes related to the
Awards will be resolved by arbitration in accordance with the Company’s
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to an Award will be
submitted to arbitration in accordance with the rules of the American
Arbitration Association.  To the maximum extent permitted by law, and except
where expressly prohibited by law, arbitration on an individual basis will be
the exclusive remedy for any claims that might otherwise be brought on a class,
representative or collective basis.  Accordingly, Participant may not
participate as a class or collective action representative, or as a member or
any class, representative or collective action, and will not be entitled to a
recovery in a class, representative or collective action in any forum.  Any
disputes concerning the validity of this class, representative or collective
action waiver will be decided by a court of competent jurisdiction, not by an
arbitrator.

 

(b)                                 Conflict. This Agreement will control in the
event of a conflict between this Agreement and the Prospectus or the Brochure.
In the event of a conflict between this Agreement and the Stock Incentive Plan
and/or the DCAP plan document, the Stock Incentive Plan or the DCAP plan
document, as applicable, will control.

 

(c)                                  Governing Law. This Agreement will be
governed by the laws of the State of New York (regardless of conflict of laws
principles) as to all matters, including, but not limited to, the construction,
application, validity and administration of the Company’s incentive award
programs.

 

(d)                                 Severability. The terms of this Agreement
will be deemed severable so that if any of its provisions will be held void,
unlawful, or unenforceable under any applicable statute or other controlling
law, the remainder of this Agreement will continue in full force and effect, and
will be construed and enforced in accordance with the purposes of the Stock
Incentive Plan and DCAP as if the illegal or invalid provision did not exist.

 

15. Disclosure Regarding Use of Personal Information and Participant’s Consent.

 

(a)                                 Definition and Use of “Personal
Information.” In connection with the grant of the Awards, and any other award
under other incentive award program, and the implementation and administration
of any such program, including, without limitation, Participant’s actual
participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant’s country of employment.

 

The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the United States and in other countries.
Specifically, those parties that may have access to Participant’s information
for the purposes described herein include, but are not limited to, (i) human
resources personnel responsible for administering the award programs, including
local and regional equity award coordinators, and global coordinators located in
the United States; (ii) Participant’s U.S. broker and equity

 

12

--------------------------------------------------------------------------------


 

account administrator and trade facilitator; (iii) Participant’s U.S., regional
and local employing entity and business unit management, including Participant’s
supervisor and his/her superiors; (iv) the Committee or its designee, which is
responsible for administering the Stock Incentive Plan and DCAP; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the
incentive award programs); and (vi) internal and external legal, tax and
accounting advisors (but only to the extent necessary for them to advise the
Company on compliance and other issues affecting the incentive award programs in
their respective fields of expertise). At all times, Company personnel and third
parties will be obligated to maintain the confidentiality of Participant’s
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties.  Such action will
always be undertaken only in accordance with applicable law.

 

(b)                                 Participant’s Consent. BY ACCEPTING THE
AWARDS, PARTICIPANT EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL
INFORMATION FOR THE PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE
EQUITY, DEFERRED CASH OR OTHER AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE
UNDER THE TERMS OF SUCH PLAN OR PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY
AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER, PROCESSING AND STORAGE,
ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL INFORMATION, AS SUCH USE HAS
OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE FUTURE, IN CONNECTION WITH
THIS OR ANY OTHER EQUITY OR OTHER AWARD, AS DESCRIBED ABOVE.

 

***

 

13

--------------------------------------------------------------------------------
